Per Curiam.
This was an accident case brought to recover damages for personal injuries and under the Death act. The trial resulted in four verdicts, aggregating $14,000. The cause of the injuries was a collision on the afternoon of May 29th, 1922, on Market street, in Paterson, at the intersection of East Thirtieth street. The defendant’s touring car, operated by the defendant, came into collision with the motorcycle driven by the plaintiff Louis Runz. The plaintiff’s evidence shows that the motorcycle was upon the southerly side of Market street, traveling in an easterly direction, i. e., on plaintiff’s right-hand side. The defendant was traveling along Market street in a westerly direction; he had his head turned and had his hand back of him, waving at some one; he deflected his course of the left and steered his car into the path of the plaintiff. The defendant obtained a rule to show cause and writes down eight reasons for a new trial, which are argued under two heads in the defendant’s brief, viz., the *150verdict is against the weight of the evidence. We think not. The verdict is supported by the evidence. Second, the damages awarded are excessive. In the ease of Harold Munz, who was killed and who waq six years old, the verdict of $3,000 is large, but not such as we can say the verdict is excessive so as to the other verdicts.
The rule to show cause is discharged.